PER CURIAM:
Francis Akinro appeals the district court’s order denying his motion to reopen his case based on newly discovered evidence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Akinro v. Maher, No. 1:02-cv-00555-CCB (D.Md. Apr. 25, 2008). We dispense with oral argument because the facts and legal contentions are adequately *46presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.